Citation Nr: 0121009	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  97-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date for the award of service 
connection and 100 percent disability compensation for 
bipolar disorder earlier than June 10, 1994.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1996, 
from the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001) and 38 C.F.R. § 20.900(c) (2000).  


FINDINGS OF FACT

1.  The appellant separated from service in October 1967.

2.  The appellant's original informal claim for service 
connection for bipolar disorder was received on June 10, 
1994.

3.  The appellant filed a formal claim for service connection 
for bipolar disorder, which was received at the Honolulu, 
Hawaii VARO on October 26, 1994.

4.  The RO granted service connection for bipolar disorder in 
a rating decision dated in November 1994.  Rating decisions 
of February and July 1996 assigned a 100 percent evaluation 
with an effective date of June 10, 1994.

5.  It is evident that the veteran underwent treatment 
through a Vet Center in 1991, and that he may have intended 
to submit a claim at that time; however, no evidence in the 
claims folder indicates that such a claim was ever received 
by VA.



CONCLUSION OF LAW

The assignment of an effective date earlier than June 10, 
1994, for the award of disability compensation benefits for 
bipolar disorder is not warranted.  38 U.S.C.A. §§ 1110, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noteworthy that, during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  While it is apparent that the 
RO has not yet considered whether any additional notification 
or development actions are required under the VCAA, the 
effective date matter, it is noted, is one determined by 
governing legal authority, and, as such, additional fact 
gathering, if warranted, would not be dispositive.  It is 
also noteworthy that the veteran does not allege that further 
evidentiary development is necessary.  As no useful purpose 
would be served by returning this matter to the RO, and no 
prejudice to the veteran is shown, the Board thus proceeds to 
adjudicate the merits of the issue presented.

The veteran has contended in numerous statements, and 
testified at two hearings, that he mailed a claim for service 
connection for bipolar disorder, in the form of a VAF-21-526 
to the Honolulu, Hawaii RO on July 31, 1991.  The veteran has 
provided a statement from a witness who was with him when he 
mailed the claim.  She has corroborated his statements and 
notes that she urged him to mail the claim and assisted him 
in making copies of the claim and the envelope.  

Vet Center records from the Kona Vet Center indicate that on 
July 31, 1991, a request was initiated to retrieve service 
medical and personnel records regarding the veteran.  A 
response was received from the National Personnel Records 
Center on August 16, 1991.  Records also indicate that the 
veteran filled out several VAF 21-4142's, Authorization for 
Release of Information, regarding medical treatment he had 
received in relation to his bipolar disorder.  These forms 
were dated July 3, 1991.  Treatment records from the Kona Vet 
Center, dated July 29, 1991 indicate that the veteran was 
receiving treatment at that time for his nervous disorder, 
and these records indicate that he was unshaven and 
depressed.  It was further noted that medical information 
that had come into the Vet Center was reviewed with the 
veteran, and that he was still awaiting many replies.  
Records dated December 3, 1991 show the VA disability process 
was discussed with the veteran and he was asked to prepare 
the necessary forms and bring them to the next session.  
Records dated December 5, 1991 show the vet stating that he 
had not completed the forms.  It was noted that an SF 180 had 
previously been sent to St. Louis and that records were in 
the folder.  Treatment records dated in June 1994 note that 
previously his counselor had assisted him in submitting a 
service connection claim and apparently he never filed.

In June 1994, the veteran submitted a VAF-21-4138, Statement 
in Support of Claim, in which he stated "I am filing a claim 
for compensation" due to a psychiatric disorder.  Upon 
receipt of his correspondence, the RO sent him VAF-21-526, 
Veteran's Application for Compensation or Pension, which the 
veteran completed and submitted in October 1994 as his formal 
claim for service connection for bipolar disorder.  On that 
form, he indicated that he had not previously filed a claim 
for disability compensation.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  However, the 
effective date of an award of disability compensation shall 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service.  38 C.F.R. § 
3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  38 C.F.R. § 3.155(a); see also Servello, 3 Vet. App. 
at 199 (holding that 38 C.F.R. § 3.155(a) does not contain 
the word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  In determining 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992); 38 U.S.C.A. § 7104(a).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The Board notes that there is a presumption of regularity 
that public officers, in the absence of clear evidence to the 
contrary, have properly discharged their official duties.  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see also Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (Ashley 
II); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  In 
Saylock, the Court held that it must presume that the RO 
properly discharged its duties by mailing a copy of the RO 
decision to the "latest address then of record."  Saylock, 3 
Vet. App. at 395.  Assuming that the veteran did indeed mail 
his claim on July 31, 1991, the Board finds that the 
presumption of regularity attaches to the act of establishing 
a claims file by the RO, unless it can be shown that there is 
clear evidence to the contrary.  In this case, the Board 
assumes, contrary to the assertions of the appellant, that 
the VA mail room at the Honolulu RO was properly operating at 
the time appellant allegedly filed his claim in July 1991.  
No clear evidence to the contrary has been presented.

The Board concludes that the objective evidence of record and 
the veteran's testimony do seem to indicate that he intended 
to file a claim for service connection in 1991 and that 
preliminary steps were taken, in the form of requesting 
service records and records of private treatment.  The 
veteran has testified and has provided a statement from a 
corroborating witness to the effect that he mailed a claim to 
VA on July 31, 1991.  The Board must note, however, that 
there is no indication, after a thorough review of the claims 
folder, that such claim was ever received by VA.

As noted above, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  Therefore, regardless 
of whether the veteran intended to mail or mailed a claim on 
July 31, 1991, there is no evidence that it was ever received 
by VA.  The earliest indication of receipt of a claim by the 
VA was in June 1994, when the veteran filed an informal claim 
for compensation, followed by a formal claim in October 1994.  
As noted above, those documents actually indicate that they 
represented the veteran's initial application for disability 
compensation and, in any event, receipt of the June 1994 
correspondence represents the date of receipt of the 
veteran's claim as shown by the record.  

Therefore, the Board finds that the proper effective date for 
the award of service connection and compensation for the 
veteran's bipolar disorder is June 10, 1994, the date of 
receipt of his claim therefor, and not prior thereto.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  


ORDER

Entitlement to an effective date earlier than June 10, 1994, 
for the grant of service connection for bipolar disorder is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

